Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 are presented for examination.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US Pub. 2014/0062435; hereinafter Lu) in view of Hiroshi (WO 2016159248).

As per claim 1, Lu discloses an apparatus comprising: 

a voltage converter that converts an input voltage into a predetermined output voltage [para 0004; inherent to portable electronic devices; Applicant cited US2010/0091531 – Fig. 1A, 1B, 1C; para 0028-0031]; 

an information processing device that consumes power supplied by the voltage converter [para 0004; inherent to portable electronic devices; Applicant cited US2010/0091531 – Fig. 1A, 1B, 1C; para 0028-0031]; 

a battery pack that is charged using power supplied at a predetermined charging voltage by the voltage converter [para 0004-005; rechargeable battery]; and 

a controller that determines the input voltage, wherein the power supplied by the voltage converter exceeds power consumed by the information processing device and a difference between the input voltage and the predetermined charging voltage is minimized [Fig. 3; para 004-0007, 0026-0027, 0030; clearly discloses minimizing a difference between the input voltage and the predetermined charging voltage or an improved charging efficiency by reducing the power consumption].

Though Lu does not specifically disclose regarding charging the battery when the power supplied exceeds power consumed by the information processing device or load(s), it is well known in the art [para 0004; “A battery charger for charging such a rechargeable battery is usually required to power the system load and charge the battery at the same time.”]. [page 10, lines 20-33].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to charge a battery or power storage unit at same time when the power (voltage) is supplied to the information processing device or load(s).


As per claim 9, Lu discloses a method comprising: 

converting an input voltage into a predetermined output voltage [para 0004; inherent to portable electronic devices; Applicant cited US2010/0091531 – Fig. 1A, 1B, 1C; para 0028-0031]; 

suppling power to an information processing device at the predetermined output voltage [para 0004; inherent to portable electronic devices; Applicant cited US2010/0091531 – Fig. 1A, 1B, 1C; para 0028-0031]; 

charging a battery pack using power supplied at a predetermined charging voltage [para 0004-005; rechargeable battery]; and 

[Fig. 3; para 004-0007, 0026-0027, 0030; clearly discloses minimizing a difference between the input voltage and the predetermined charging voltage or an improved charging efficiency by reducing the power consumption].

Though Lu does not specifically disclose regarding charging the battery when the power supplied exceeds power consumed by the information processing device or load(s), it is well known in the art [para 0004; “A battery charger for charging such a rechargeable battery is usually required to power the system load and charge the battery at the same time.”]. However, Hiroshi clearly discloses, “… the surplus power is supplied as a small surplus power that has not been consumed by the information acquisition unit 130 or the power supply wave 105 with energy exceeding the power consumed by the information acquisition unit 130, and the surplus power is supplied to the power storage unit 120” [page 10, lines 20-33].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to charge a battery or power storage unit at same time when the power (voltage) is supplied to the information processing device or load(s).


As per claim 17, Lu discloses a system comprising: 

an information processing device comprising:  

7a voltage converter that converts an input voltage into a predetermined output voltage, wherein the information processing device consumes power supplied by the voltage converter [para 0004; inherent to portable electronic devices; Applicant cited US2010/0091531 – Fig. 1A, 1B, 1C; para 0028-0031]; 

 a battery pack that is charged using power supplied at a predetermined charging voltage by the voltage converter [para 0004-005; rechargeable battery]; and

a controller that determines the input voltage, wherein the power supplied by the voltage converter exceeds Lenovo Docket No JP920180001-US-CIPKB&A Docket No 1400 2 484CIPpower consumed by the information processing device and a difference between the input voltage and the predetermined charging voltage is minimized [Fig. 3; para 004-0007, 0026-0027, 0030; clearly discloses minimizing a difference between the input voltage and the predetermined charging voltage or an improved charging efficiency by reducing the power consumption]; and 

a power adapter external to the information procession device that supplies power to the voltage converter [para 0004; inherent to portable electronic devices; US 2018/0013303 – Fig. 1A].  

Though Lu does not specifically disclose regarding charging the battery when the power supplied exceeds power consumed by the information processing device or load(s), it is well known in the art [para 0004; “A battery charger for charging such a rechargeable battery is usually required to power the system load and charge the battery at the same time.”]. However, Hiroshi clearly discloses, “… the surplus power is supplied as a small surplus power that has not been consumed by the information acquisition unit 130 or the power supply wave 105 with energy exceeding the power consumed by the information acquisition unit 130, and the surplus power is supplied to the power storage unit 120” [page 10, lines 20-33].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to charge a battery or power storage unit at same time when the power (voltage) is supplied to the information processing device or load(s).


As per claims 2, 10, and 18, Lu discloses wherein the input voltage exceeds the predetermined charging voltage and the predetermined charging voltage is minimized [Fig. 3; para 004-0007, 0026-0027, 0030; clearly discloses minimizing a difference between the input voltage and the predetermined charging voltage or an improved charging efficiency by reducing the power consumption].

As per claims 3 and 11, Lu discloses further comprising: controlling power supplied to the information processing device by an external source [abstract; para 0005-0006]; and transmitting voltage control data from a control unit of the information processing device to the external source [abstract; para 0005-0006].

As per claims 7, 15, and 19, Hiroshi discloses further comprising a temperature sensor that detects a temperature of the information processing device, wherein the controller determines the input voltage based on the temperature [page 3; a temperature sensor]. 

As per claim 8, 16, and 20, Hiroshi discloses further comprising an acceleration sensor that detects an acceleration of the information processing device, wherein the controller [page 3; an acceleration sensor]: determines mobility of the information processing device based on the acceleration; and determines the input voltage based on the mobility [page 3; an acceleration sensor].

Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US Pub. 2014/0062435; hereinafter Lu) in view of Hiroshi (WO 2016159248) and further in view of Winger et al (US Pub. 2009/0278506; hereinafter Winger).

As per claims 4-5 and 12-13, Lu and Hiroshi disclose the invention substantially.  Lu and Hiroshi do not specifically disclose wherein the controller determines a lower input voltage in response to determining that the information processing device is in a low-power operating mode. However, Winger clearly discloses determining is a load is active or inactive (executing a task or not executing a task) and based on the information adjusting the output voltage [abstract; Fig. 4, 5, 7, 8; para 0004, 0023, 0029, 0047-0049, 0063-0066, 0071].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as they are to charge a battery or power storage unit at same time when the power (voltage) is supplied to the information processing device or load(s).

As per claims 6 and 14, Lu and Hiroshi discloses the invention substantially.  Lu and Hiroshi do not specifically disclose regarding usage rate but it is well known in the art.  However, Winger clearly discloses regarding considering process usage [para 0048, 0050].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as they are to charge a battery or power storage unit at same time when the power (voltage) is supplied to the information processing device or load(s).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116